           Case 1:19-cv-02488-ALC Document 14 Filed 11/19/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      November 19, 2020
 ----------------------------------------------------------- x
                                                             :
 BEST START INTERNATIONAL
                                                             :
 LIMITED,
                                                             :
                                     Plaintiff,              :    19-cv-2488 (ALC)
                                                             :
                        -against-                            :    ORDER
                                                             :
 TRIOMPHE HOSPITALITY GROUP INC., :
                                                             :
                                     Defendant.
 --------------------------------------------------------- x
ANDREW L. CARTER, JR., United States District Judge:

        On March 20, 2019, a complaint was filed on behalf of Plaintiff, Best Start International

Limited. (ECF No. 1). There is an automatic stay of this matter pending the action in the

Bankruptcy Court. However, the Parties have failed to comply with the Court’s September 24,

2020 Order, directing the Parties to file a status report indicating whether the bankruptcy matter is

still ongoing. The Parties shall advise the Court whether the bankruptcy matter is still ongoing by

November 27, 2020.

SO ORDERED.

Dated:      November 19, 2020
            New York, New York

                                                                 ANDREW L. CARTER, JR.
                                                                 United States District Judge




                                                        1
